377 S.E.2d 241 (1989)
324 N.C. 115
STATE of North Carolina
v.
Jean Nicolas JOSEPH.
No. 23P89.
Supreme Court of North Carolina.
February 9, 1989.
*242 Ronnie M. Mitchell, Fayetteville, for defendant.
Francis W. Crawley, Asst. Atty. Gen., for the State.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th day of February 1989."